

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


Loan Nos. 706 108 235 - 706 108 241
and 706 108 265 - 706 108 271


Dated as of January 15, 2010


PARTIAL RECOURSE GUARANTY
(Prentice Hall Space and New Cingular Wireless Space)


FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
and in accordance with the terms provided below, the undersigned, MACK-CALI
REALTY, L.P., a Delaware limited partnership (whether one or more, hereinafter
together called “Guarantor” in the singular), absolutely and unconditionally
guarantees and agrees to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a
New Jersey corporation (“Prudential”), and VPCM, LLC, a Virginia limited
liability company (“VPCM”) (collectively hereinafter called “Lender”) at the
address designated in the Note (as hereinafter defined) for payment thereof or
as such address may be changed as provided in the Note or the Instrument, the
Recourse Guaranteed Amount (defined below) of the Obligations (defined below) of
MACK—CALI REALTY, L.P., a Delaware limited partnership, MACK-CALI F PROPERTIES
L.P., a New Jersey limited partnership, and MACK-CALI CHESTNUT RIDGE L.L.C., a
New Jersey limited liability company (hereinafter collectively called
“Borrower”), under the Note (defined below) and other Documents (defined below),
and absolutely and unconditionally covenants and agrees with Lender pursuant to
the terms of this Partial Recourse Guaranty (hereinafter called “Guaranty”), as
follows:


1.           As used in this Guaranty, the term (i) “Documents” shall have the
same meaning as set forth in the Instrument (defined below), and including, but
not limited to, that certain Amended and Restated Loan Agreement dated of even
date herewith (the “Loan Agreement”) by and among, inter alia, Lender and
Borrower relating to seven (7) cross-collateralized and cross-defaulted loans in
the aggregate principal amount of $150,000,000.00; (ii) “Obligations” shall have
the same meaning as set forth in the Instrument; (iii) “Note” shall mean the
Notes as defined in the Loan Agreement; (iv) “Instrument” shall mean the
Mortgages as defined in the Loan Agreement; (v) “Property” shall mean the
Properties as defined in the Loan Agreement; (vi) “Loan” shall have the same
meaning as set forth in the Loan Agreement; and (vii) “Costs” shall have the
same meaning as set forth in the Instrument.  Capitalized terms used herein and
not defined herein shall have the meaning ascribed to such terms in the
Instrument.  The following terms shall have the meanings set forth below with
respect to the applicable leases and spaces and the special terms of this
Guaranty:


“Applicable Principal Liability” with respect to the Loan shall be equal to the
aggregate of the Applicable Prentice Hall Principal Liability and the Applicable
New Cingular Wireless Principal Liability (as such terms are defined below).


“Applicable Prentice Hall Principal Liability” with respect to the Loan shall be
equal to the following amounts upon the occurrence of the conditions indicated:


 
(A)
as of the Closing of the Loan, and until the occurrence of any condition in
clauses (B) and (C) below and subject to clauses (C) and (D) below, the
Applicable Prentice Hall Principal Liability shall be $0.00 (because as of the
Closing of the Loan it is assumed by Borrower and Guarantor that Prentice Hall
shall keep the Prentice Hall Lease in full force and effect and exercise the
Prentice Hall Renewal on or before the Prentice Hall Renewal Deadline, and the
terms of the Loan are expressly underwritten on such assumption and in
consideration and reliance on the agreement by Borrower and Guarantor that they
shall immediately incur the recourse liability set forth herein in the event
that such event shall fail to occur);

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(B)
from and after either (1) Prentice Hall advises Borrower or Lender that Prentice
Hall will not be exercising the Prentice Hall Renewal, or (2) any
relinquishment, termination, cancellation or other waiver of, or any failure of
conditions precedent under the Prentice Hall Lease applicable to the right to
exercise the Prentice Hall Renewal, or (3) any amendment, modification,
termination or cancellation of the Prentice Hall Lease occurs prior to Prentice
Hall’s exercise of the Prentice Hall Renewal and Borrower’s delivery of the
Prentice Hall Renewal Documents to Lender to evidence such renewal (unless such
is made or occurs with the prior written consent of Lender, which written
consent specifically references this clause of this Guaranty and that the
consent to the lease action does not trigger the liability under this clause),
the Applicable Prentice Hall Principal Liability shall be $42,000,000; provided,
however, that if a relinquishment, termination, amendment, modification or
cancellation of the Prentice Hall Lease or other waiver of or any failure of
conditions precedent under the Prentice Hall Lease applicable to the right to
exercise the Prentice Hall Renewal as set forth in this subparagraph (B) that
occurs by virtue of Prentice Hall rejecting the Prentice Hall Lease prior to the
Prentice Hall Renewal Deadline after Prentice Hall files a petition in
bankruptcy, then, notwithstanding any prior Applicable Prentice Hall Principal
Liability arising under subclauses (1), (2) or (3) of this subparagraph (B),
then the Applicable Prentice Hall Principal Liability shall be $0.00;



 
(C)
assuming none of the events listed in subparagraph (B) above has theretofore
occurred, and Prentice Hall has not previously exercised the Prentice Hall
Renewal or Borrower has not delivered of the Prentice Hall Renewal Documents to
Lender to evidence such renewal, then from and after April 30, 2013 (the
Prentice Hall Renewal Deadline), the Applicable Prentice Hall Principal
Liability shall be $42,000,000, unless and until Prentice Hall has exercised the
Prentice Hall Renewal and Borrower has delivered the Prentice Hall Renewal
Documents to Lender to evidence such renewal; and except that if Prentice Hall
has exercised the Prentice Hall Renewal and Borrower has delivered the Prentice
Hall Renewal Documents to Lender to evidence such renewal, all in accordance
with the Prentice Hall Replacement Lease Requirements, with the sole exception
being that the rental rate under the Prentice Hall Renewal is less than $12.00
per square foot on an annual basis on a Triple Net Rent Basis, but greater than
$9.00 per square foot on an annual basis on a Triple Net Rent Basis, then from
and after such Prentice Hall Renewal the Applicable Prentice Hall Principal
Liability shall be $21,000,000;



in each case above, the Applicable Prentice Hall Principal Liability shall be
without reduction on account of amortization and/or prepayment of the Loan, but
in the event that Prentice Hall does not renew its lease, the Applicable
Prentice Hall Principal Liability shall be subject to reduction if and to the
extent the conditions set forth in Paragraph 26 hereof are satisfied as set
forth therein.


“Applicable New Cingular Wireless Principal Liability” with respect to the Loan
shall be equal to the following amounts upon the occurrence of the conditions
indicated:
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 

 
 
(A)
as of the Closing of the Loan, and until the occurrence of any condition in
clauses (B) and (C) below and subject to clauses (C) and (D) below, the
Applicable New Cingular Wireless Principal Liability shall be $0.00 (because as
of the Closing of the Loan it is assumed by Borrower and Guarantor that New
Cingular Wireless shall keep the New Cingular Wireless Lease in full force and
effect and exercise the New Cingular Wireless Renewal on or before the New
Cingular Wireless Renewal Deadline, and the terms of the Loan are expressly
underwritten on such assumption and in consideration and reliance on the
agreement by Borrower and Guarantor that they shall immediately incur the
recourse liability set forth herein in the event that such event shall fail to
occur);



 
(B)
from and after either (1) New Cingular Wireless advises Borrower or Lender that
New Cingular Wireless will not be exercising the New Cingular Wireless Renewal,
or (2) any relinquishment, termination, cancellation or other waiver of, or any
failure of conditions precedent under the New Cingular Wireless Lease applicable
to the right to exercise the New Cingular Wireless Renewal, or (3) any
amendment, modification, termination or cancellation of the New Cingular
Wireless Lease occurs prior to New Cingular Wireless’s exercise of the New
Cingular Wireless Renewal and Borrower’s delivery of the New Cingular Wireless
Renewal Documents to Lender to evidence such renewal (unless such is made or
occurs with the prior written consent of Lender, which written consent
specifically references this clause of this Guaranty and that the consent to the
lease action does not trigger the liability under this clause), the Applicable
New Cingular Wireless Principal Liability shall be $19,125,000; provided,
however, that if a relinquishment, termination, amendment, modification or
cancellation of the New Cingular Wireless Lease or other waiver of or any
failure of conditions precedent under the New Cingular Wireless Lease applicable
to the right to exercise the New Cingular Wireless Renewal as set forth in this
subparagraph (B) occurs by virtue of New Cingular Wireless rejecting the New
Cingular Wireless Lease prior to the New Cingular Wireless Renewal Deadline
after New Cingular Wireless files a petition in bankruptcy, then,
notwithstanding any prior Applicable New Cingular Wireless Principal Liability
arising under subclauses (1), (2) or (3) of this subparagraph (B), then the
Applicable New Cingular Wireless Principal Liability shall be $0.00;



 
(C)
assuming none of the events listed in subparagraph (B) above has theretofore
occurred, and New Cingular Wireless has not previously exercised the New
Cingular Wireless Renewal or Borrower has not delivered of the New Cingular
Wireless Renewal Documents to Lender to evidence such renewal, then from and
after June 30, 2012 (the New Cingular Wireless Renewal Deadline), the Applicable
New Cingular Wireless Principal Liability shall be $19,125,000, unless and until
New Cingular Wireless has exercised the New Cingular Wireless Renewal and
Borrower has delivered the New Cingular Wireless Renewal Documents to Lender to
evidence such renewal; and except that if New Cingular Wireless has exercised
the New Cingular Wireless Renewal and Borrower has delivered the New Cingular
Wireless Renewal Documents to Lender to evidence such renewal, all in accordance
with the New Cingular Wireless Replacement Lease Requirements, with the sole
exception being that the rental rate under the New Cingular Wireless Renewal is
less than $10.00 per square foot on an annual basis on a Triple Net Rent Basis,
but greater than $8.00 per square foot on an annual basis on a Triple Net Rent
Basis, then from and after such New Cingular Wireless Renewal the Applicable New
Cingular Wireless Principal Liability shall be $9,562,500;

 
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
in each case above, the Applicable New Cingular Wireless Principal Liability
shall be without reduction on account of amortization and/or prepayment of the
Loan, but in the event that New Cingular Wireless does not renew its lease, the
Applicable New Cingular Wireless Principal Liability shall be subject to
reduction if and to the extent the conditions set forth in Paragraph 26 hereof
are satisfied as set forth therein.


“New Cingular Wireless” means New Cingular Wireless PCS, LLC, the sole tenant of
the Individual Property known as Mack-Cali Centre VII and the tenant of 52% of
the space in Mack-Cali Centre III.


“New Cingular Wireless Full Release Rental” means a minimum rental rate of not
less than $10.00 per square foot on an annual basis on a Triple Net Rent Basis.


“New Cingular Wireless Half Release Rental” means a minimum rental rate of not
less than $8.00 per square foot on an annual basis on a Triple Net Rent Basis,
but less than the New Cingular Wireless Full Release Rental.


“New Cingular Wireless Lease” means the lease or leases to New Cingular Wireless
of the New Cingular Wireless Space in Mack-Cali Centre VII and Mack-Cali
Centre III.


“New Cingular Wireless Renewal” means that certain renewal option (that is
effective as of January 1, 2014) in accordance with the provisions of the New
Cingular Wireless Lease with a minimum five year extended term at the rental
rates specified in the renewal option of the New Cingular Wireless Lease.


“New Cingular Wireless Renewal Deadline” means June 30, 2012, the date on or
before which the New Cingular Wireless Renewal must be exercised by New Cingular
Wireless, which date shall not be extended for the purpose of this Guaranty even
if such deadline may be extended by mutual agreement with New Cingular Wireless
and even if Lender consents to such modification of the New Cingular Wireless
Lease to effect such extension, as any such consent by Lender shall not effect a
consent to extension of this deadline for the purpose of this Guaranty, except
only that an extension approved by Lender for purposes other than this Guaranty
shall apply to this Guaranty as well, but only if such extension is shorter than
two months from the existing New Cingular Wireless Renewal Deadline, or if
longer than two months from the existing New Cingular Wireless Renewal Deadline,
such extension of this deadline for the purpose of this Guaranty shall be only
two months from the existing New Cingular Wireless Renewal Deadline.


“New Cingular Wireless Renewal Documents” means (a) a certification from the
applicable Borrower to Lender, certifying that New Cingular Wireless has
exercised its renewal option in accordance with the provisions of the New
Cingular Wireless Lease and that the New Cingular Wireless Lease as so renewed
is in full force and effect, along with (b) a copy of the renewal notice fully
executed by New Cingular Wireless and (c) an estoppel certificate from New
Cingular Wireless in the form required by Lender in connection with closing of
the Loan, but subject to requirements of the New Cingular Wireless Lease, which
estoppel certificate may not disclose, and there may not exist any as of the
date of, any uncured defaults on the part of Borrower or New Cingular Wireless
with respect to the New Cingular Wireless Lease; all in form and substance
reasonably acceptable to Lender.
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 

 
“New Cingular Wireless Replacement Lease” is defined in Section 3.4(d) of the
Loan Agreement.


“New Cingular Wireless Replacement Lease Requirements” is defined in
Section 3.4(d) of the Loan Agreement.


“New Cingular Wireless Space” means the leasable area in the Individual Property
known as Mack-Cali Centre VII and 52% of the space in Mack-Cali Centre III.


“Prentice Hall” means Prentice Hall, Inc., the sole tenant of the Individual
Property known as Mack-Cali Saddle River.


“Prentice Hall Full Release Rental” means a minimum rental rate of not less than
$12.00 per square foot on an annual basis on a Triple Net Rent Basis.


“Prentice Hall Half Release Rental” means a minimum rental rate of not less than
$9.00 per square foot on an annual basis on a Triple Net Rent Basis, but less
than the Prentice Hall Full Release Rental.


“Prentice Hall Lease” means the lease to Prentice Hall of the Prentice Hall
Space.


“Prentice Hall Renewal” means that certain renewal option (that is effective as
of January 1, 2015) in accordance with the provisions of the Prentice Hall Lease
with a minimum five year extended term at the rental rates specified in the
renewal option of the Prentice Hall Lease.


“Prentice Hall Renewal Deadline” means April 30, 2013, the date on or before
which the Prentice Hall Renewal must be exercised by Prentice Hall, which date
shall not be extended for the purpose of this Guaranty even if such deadline may
be extended by mutual agreement with Prentice Hall and even if Lender consents
to such modification of the Prentice Hall Lease to effect such extension, as any
such consent by Lender shall not effect a consent to extension of this deadline
for the purpose of this Guaranty, except only that an extension approved by
Lender for purposes other than this Guaranty shall apply to this Guaranty as
well, but only if such extension is shorter than two months from the existing
Prentice Hall Renewal Deadline, or if longer than two months from the existing
Prentice Hall Renewal Deadline, such extension of this deadline for the purpose
of this Guaranty shall be only two months from the existing Prentice Hall
Renewal Deadline.


“Prentice Hall Renewal Documents” means (a) a certification from the applicable
Borrower to Lender, certifying that Prentice Hall has exercised its renewal
option in accordance with the provisions of the Prentice Hall Lease and that the
Prentice Hall Lease as so renewed is in full force and effect, along with (b) a
copy of the renewal notice fully executed by Prentice Hall and (c) an estoppel
certificate from Prentice Hall in the form required by Lender in connection with
closing of the Loan, but subject to requirements of the Prentice Hall Lease,
which estoppel certificate may not disclose, and there may not exist any as of
the date of, any uncured defaults on the part of Borrower or Prentice Hall with
respect to the Prentice Hall Lease; all in form and substance reasonably
acceptable to Lender.


“Prentice Hall Replacement Lease” is defined in Section 3.4(c) of the Loan
Agreement.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 

 
“Prentice Hall Replacement Lease Requirements” is defined in Section 3.4(c) of
the Loan Agreement.


“Prentice Hall Space” means the leasable area in the Individual Property known
as Mack Saddle-Cali River.


“Recourse Guaranteed Amount” shall mean the aggregate of:


 
(A)
(i) a portion of the aggregate outstanding principal balance of the Loan equal
to the Applicable Principal Liability (as hereinafter defined) whenever the
aggregate outstanding principal balance of the Loan is in excess of the
Applicable Principal Liability, or (ii) the entire aggregate outstanding
principal balance of the Loan whenever the aggregate outstanding principal
balance of the Loan is equal to or less than the Applicable Principal Liability,
and



 
(B)
all interest (including specifically Post-Petition Interest) accrued and unpaid
on the Applicable Principal Liability from time to time, and



 
(C)
the proportionate share derived by dividing the Applicable Principal Liability
by the outstanding principal balance of the Loan of all other sums of any nature
whatsoever other than principal or interest from time to time constituting part
of the Loan, all of the above unaffected by modification thereof in any
bankruptcy or insolvency proceeding nor by any determination, of whatever
nature, that Lender may not have an allowed claim for the same against Borrower
as a result of any bankruptcy or insolvency proceeding.



“Triple Net Rent Basis” shall mean lease rental payments whereby a tenant makes
both monthly base rental payments to the landlord and the tenant is responsible,
in addition, to pay for all taxes, insurance, utilities, operating and
maintenance costs.  If, for the purposes of the Loan, the rental under a lease
is on another basis (such as a gross rental basis whereby the landlord pays such
costs), then the required annual rental threshold for such lease must be
“grossed up” to achieve the necessary annual rental threshold on a Triple Net
Rent Basis, after payment of all expenses as aforesaid.  The parties agree to
cooperate and act reasonably in calculating any gross up required if the renewal
is on a gross basis: for example, for a lease that requires $12 per square foot
on a Triple Net Rent Basis, with monthly payments, and with the tenant to pay
for all taxes, insurance, utilities, operating and maintenance costs, if those
“taxes, insurance, utilities, operating and maintenance costs” equal $2 psf
annually, then the “gross rent” would need to be $14, so that the landlord could
pay the $2 in expenses, and net the $12 in rent on a Triple Net Rent Basis.  For
determination of the rental amount per square foot on an annual basis, a lease
shall be analyzed and averaged based on the total base rental payments due over
the currently effective term of the applicable lease (not including unexercised
extensions or renewals, or any portion of a rental term after a termination
option) less concessions (free rent and any other discount, concession, payment,
gift, allowance, payment or contribution), in order to reflect the average
effective rent paid and received over the term of the lease.  For example, if a
25,000 square foot lease with a five year term provides for rent as follows (the
entire term of occupancy, including free rent periods; initial construction
periods would not be included in the calculation of the term of occupancy of a
lease for calculation of the term of the lease or the averaging of the rentals
over such term):  during year one of $11.75 per square foot (with two month’s
free rent), during year two of $12.00 per square foot (with no free rent),
during year three of $12.25 per square foot (with no free rent), during year
four of $12.50 per square foot (with no free rent), and during year five of
$12.75 per square foot (with one month’s free rent), the total rent paid of
$1,455,729.17 divided by 5 years equals $291,145.83 or $11.65 per square foot.
 
 
 
-6-

--------------------------------------------------------------------------------

 

 


This Guaranty is intended to cover the risk that either (a) Prentice Hall, the
sole tenant of Mack-Cali Saddle River, fails to exercise the Prentice Hall
Renewal in accordance with the Prentice Hall Lease or (b) New Cingular Wireless,
the sole tenant of Mack-Cali Centre VII and tenant of 52% of the space in
Mack-Cali Centre III, fails to exercise the New Cingular Wireless Renewal in
accordance with the New Cingular Wireless Lease or (c) both fail to exercise
their renewals as aforesaid and suitable replacement tenants are not found for
the Prentice Hall Space and the New Cingular Wireless Space, as applicable, in
accordance with Paragraph 26 hereof.


2.           Without in any way limiting the liability of Guarantor under
(x) that certain Recourse Liabilities Guaranty in favor of Lender of even date
herewith (the “Recourse Liabilities Guaranty”) or (y) that certain Environmental
and ERISA Indemnity Agreement made by Guarantor and Borrower in favor of Lender
of even date herewith (the “Environmental Indemnity”), in the event Borrower
fails to pay the Recourse Guaranteed Amount, Guarantor shall upon written demand
(not later than five (5) days after written demand) of Lender promptly and with
due diligence pay to and for the benefit of Lender all of the Recourse
Guaranteed Amount, and, in addition, Guarantor further agrees to pay any and all
Costs incurred or expended by Lender in collecting any of the Recourse
Guaranteed Amount or in enforcing any right granted hereunder.


3.           Guarantor’s liability under this Guaranty shall be fully recourse
and is expressly not subject to, or limited by, any limitations on Borrower’s
liability set forth in the Note, and Guarantor agrees and acknowledges that
Lender is relying upon the full recourse nature of this Guaranty in making the
Loan to Borrower.  Further, the scope of this Guaranty shall in no way affect or
limit any liability of Guarantor (i) in its capacity as an “Recourse Party”
under Paragraphs 8 and 9 of the Note, (ii) in its capacity as a guarantor under
the Recourse Liabilities Guaranty, or (iii) in its capacity as an “Indemnitor”
under the Environmental Indemnity.


4.           In the event that Lender elects to foreclose, to accept a
deed-in-lieu of foreclosure under the Instrument or if the Review Period (as
defined below) shall pass without Lender commencing or completing a foreclosure
proceeding and thereby a Valid Tender is effected, Guarantor hereby acknowledges
and agrees that Guarantor’s recourse liability under this Guaranty as determined
above shall be calculated after deduction from the outstanding Obligations
(including, but not limited to, all principal, accrued interest, Prepayment
Premium [as defined in the Note], advances and other charges) of (i) the amount
of money bid by or received by Lender at a foreclosure sale, or (ii) the value
of the Property and any other property received by Lender as consideration for
acceptance of a deed-in-lieu of foreclosure.  With respect thereto and any
enforcement of this Guaranty that arises from and after the date on which both
(y) the Applicable Prentice Hall Principal Liability is greater than zero
($0.00), or the Prentice Hall Renewal has been exercised by Prentice Hall in
accordance with the Prentice Hall Lease and Borrower has delivered the Prentice
Hall Renewal Documents to Lender to evidence such renewal and/or suitable
replacement tenants have been found for the Prentice Hall Space in accordance
with Paragraph 26 hereof, resulting in no possibility of Applicable Prentice
Hall Principal Liability arising hereunder, and (z) the Applicable New Cingular
Wireless Principal Liability is greater than zero ($0.00), or the New Cingular
Wireless Renewal has been exercised by New Cingular Wireless in accordance with
the New Cingular Wireless Lease and Borrower has delivered the New Cingular
Wireless Renewal Documents to Lender to evidence such renewal and/or suitable
replacement tenants have been found for the New Cingular Wireless Space in
accordance with Paragraph 26 hereof, resulting in no possibility of Applicable
New Cingular Wireless Principal Liability arising hereunder, or, if only one of
the conditions contained in clauses (y) and (z) has occurred, if Borrower issues
a Deed in Lieu Schedule Applicable Principal Liability Trigger Notice (thereby
triggering both full Applicable Principal Liability hereunder as set forth below
in the definition of Deed in Lieu Schedule Applicable Principal Liability
Trigger Notice, and permitting Borrower and Guarantor the option to commence the
process set forth in the remainder of this Section 4), Guarantor and Lender
hereby agree as follows (and if both (A) the Prentice Hall Renewal has been
exercised by Prentice Hall in accordance with the Prentice Hall Lease and
Borrower has delivered the Prentice Hall Renewal Documents to Lender to evidence
such renewal and/or suitable replacement tenants have been found for the
Prentice Hall Space in accordance with Paragraph 26 hereof or Prentice Hall has
rejected the Prentice Hall Lease prior to the Prentice Hall Renewal Deadline
after Prentice Hall files a petition in bankruptcy as set forth in
subparagraph (B) of the definition of Applicable Prentice Hall Principal
Liability, resulting in no possibility of Applicable Prentice Hall Principal
Liability arising hereunder, and (B) the New Cingular Wireless Renewal has been
exercised by New Cingular Wireless in accordance with the New Cingular Wireless
Lease and Borrower has delivered the New Cingular Wireless Renewal Documents to
Lender to evidence such renewal and/or suitable replacement tenants have been
found for the New Cingular Wireless Space in accordance with Paragraph 26 hereof
or New Cingular Wireless has rejected the New Cingular Wireless Lease prior to
the New Cingular Wireless Renewal Deadline after New Cingular Wireless files a
petition in bankruptcy as set forth in subparagraph (B) of the definition of
Applicable New Cingular Wireless Principal Liability, resulting in no
possibility of Applicable New Cingular Wireless Principal Liability arising
hereunder, then the following provisions of this Paragraph 4 shall have no
further force or effect):
 
 
 
-7-

--------------------------------------------------------------------------------

 
 

 
(a)
Deed in Lieu / Foreclosure Definitions.  The following terms shall have the
meanings set forth below with respect to this Guaranty and such valuation:



“Conveyance Date” means the earliest to occur of: (i) the later of (a) the date
on which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Instrument, or (b) the date on which Borrower’s statutory right
of redemption shall expire or be waived; (ii) a Valid Tender Date; or (iii) the
date of Deed in Lieu Closing.


“Deed in Lieu Agreement” means an Agreement Regarding Transfer in Lieu of
Foreclosure between, on the one hand, Borrower and Guarantor (as defined in the
Loan Agreement), and, on the other, Lender, in form and substance acceptable to
Lender, duly executed and delivered by the parties thereto, which Agreement
shall set forth true, correct and complete copies of the Deed in Lieu Schedule
and the forms of the Deed in Lieu Documents, as the same have been approved by
Lender.


“Deed in Lieu Schedule” means schedules prepared by Borrower, in form and
substance reasonably acceptable to Lender, which schedules shall be certified by
a representation and warranty of Borrower (to the best knowledge of Borrower
after inquiry of Borrower’s management and leasing personnel regarding the
information below) as containing true, correct and complete of the following
information:
 
(i)  
Rent Rolls for the Property;

 
(ii)  
lists of all Leases and all amendments, modifications, subleases, consents,
waivers, assignments and subleases with respect thereto (copies of which must be
delivered to Lender in connection therewith, together with Borrower’s current
“bible” abstracts for each lease, with originals to be delivered to Lender upon
any Deed in Lieu Closing);

 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(iii)  
lists of all contracts relating to the Property and all amendments,
modifications, consents, waivers and assignments with respect thereto (copies of
which must be delivered to Lender in connection therewith, with originals to be
delivered to Lender upon any Deed in Lieu Closing);

 
(iv)  
lists of any and all uncured notices of violation of any law, regulation,
ordinance, lease, contract, covenant, condition or insurance policy received by
Borrower, together with a true, correct and complete copy thereof; and

 
(v)  
lists of any and all unpaid existing or future obligations to tenants, together
with copies of all documents (contracts, bids, budgets, proposals) related
thereto, with originals to be delivered to Lender upon any Deed in Lieu Closing;

 
(vi)  
an inventory of all books and records of Borrower or Guarantor with respect to
the Property to the extent not included in the foregoing items; and

 
(vii)  
such other information with respect to the Property as Lender may reasonably
require.



“Deed in Lieu Agreement Deliveries” means the execution and delivery of the Deed
in Lieu Agreement by Borrower and Lender, together with any deliveries to be
made thereunder as of the execution and delivery thereof.


“Deed in Lieu Foreclosure Analysis Period” means the period of time from the
date of an Event of Default until ninety (90) days thereafter, during which
Lender shall review the items Lender requires in a remedial or enforcement
action, including, but not limited to, those items to be delivered in Deed in
Lieu Schedule Deliveries in order to confirm the completion and accuracy
thereof, and any other information that Lender is entitled to review under the
Loan Document or with respect to any remedial or enforcement action.


“Deed in Lieu Schedule Deliveries” means the following items to be delivered to
Lender in connection with the Deed in Lieu Schedule:
 
(i)  
a written certification from Borrower in favor of Lender consistent with
Section 3.16 of the Instrument, duly executed and delivered, and completed with
all information to be set forth as described therein, with true, correct and
complete copies of applicable attachments; and

 
(ii)  
true, correct and complete copies of all items disclosed on the schedules to the
Deed in Lieu Schedule; and

 
(iii)  
if applicable, a Deed in Lieu Schedule Applicable Principal Liability Trigger
Notice.



On or before fifteen (15) days after delivery of the Deed in Lieu Schedule
Deliveries to Lender, Lender shall deliver to Borrower and Guarantor drafts of
the Deed in Lieu Agreement and the Deed in Lieu Documents.


“Deed in Lieu Schedule Applicable Principal Liability Trigger Notice” means that
Borrower has duly executed and delivered to Lender in writing a notice setting
forth that (a) if the Applicable Prentice Hall Principal Liability is then zero
($0.00) as set forth above solely because the Prentice Hall Renewal Deadline has
not yet occurred (and not because of a relinquishment, termination, amendment,
modification or cancellation of the Prentice Hall Lease or other waiver of or
any failure of conditions precedent under the Prentice Hall Lease applicable to
the right to exercise the Prentice Hall Renewal as set forth in subparagraph (B)
of the definition of Applicable Prentice Hall Principal Liability that occurs by
virtue of Prentice Hall rejecting the Prentice Hall Lease prior to the Prentice
Hall Renewal Deadline after Prentice Hall files a petition in bankruptcy), that
from and after such notice, the Applicable Prentice Hall Principal Liability
shall be $42,000,000, as if one of the circumstances set forth in clause (B)(1),
(2) or (3) of the definition of Applicable Prentice Hall Principal Liability has
occurred, but subject to reduction thereafter prior to payment pursuant to the
terms of subparagraph (C) of such definition and/or Paragraph 26 below, and
(b) if the Applicable New Cingular Wireless Principal Liability is then zero
($0.00) as set forth above solely because the New Cingular Wireless Renewal
Deadline has not yet occurred (and not because of a relinquishment, termination,
amendment, modification or cancellation of the New Cingular Wireless Lease or
other waiver of or any failure of conditions precedent under the New Cingular
Wireless Lease applicable to the right to exercise the New Cingular Wireless
Renewal as set forth in subparagraph (B) of the definition of Applicable New
Cingular Wireless Principal Liability occurs by virtue of New Cingular Wireless
rejecting the New Cingular Wireless Lease prior to the New Cingular Wireless
Renewal Deadline after New Cingular Wireless files a petition in bankruptcy),
that from and after such notice, the Applicable New Cingular Wireless Principal
Liability shall be $19,125,000, as if one of the circumstances set forth in
clause (B)(1), (2) or (3) of the definition of Applicable New Cingular Wireless
Principal Liability has occurred, but subject to reduction thereafter prior to
payment pursuant to the terms of subparagraph (C) of such definition and/or
Paragraph 26 below.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 

 
“Deed in Lieu Closing” means the closing of the conveyance of the Property to
Lender or Lender’s designee by Borrower in lieu of foreclosure pursuant to a
Deed in Lieu Agreement and Deed in Lieu Closing Deliveries.


“Deed in Lieu Closing Deliveries” means the following items to be delivered to
Lender in connection with a Deed in Lieu Closing:
 
(i)  
the Deed in Lieu Documents;

 
(ii)  
to the extent in Borrower’s possession or control (and any items not in
Borrower’s possession or control must be noted in connection with the Deed in
Lieu Agreement), all original documents, including all leases, contracts, books
and records and other items scheduled in the Deed in Lieu Agreement, or to be
scheduled in the Deed in Lieu Agreement pursuant to the definition thereof,
together with all keys and codes for security, maintenance and operating systems
at or for the Property;

 
(iii)  
issuance of Owner’s Title Insurance Policies in the name of Lender or Lender’s
designee (and, if and to the extent permitted by First American Title Insurance
Company, Lender shall endeavor to have such insurance issued at “reissue”
rates), subject to no liens, exceptions or encumbrances not previously approved
in writing by Lender or permitted without Lender’s consent pursuant to the Loan
documents (title to the Property must be in the same condition as approved by
Lender on the date hereof, as evidenced by Lender’s mortgagee title insurance
policy, subject only to subsequent liens and encumbrances previously approved by
Lender or permitted without Lender’s consent pursuant to the Instrument, and
only to the extent in compliance with the Documents and the Deed in Lieu
Agreement), and endorsement of the existing Mortgagee Title Insurance Policies
to update the status of title thereunder, and to add “non-merger” endorsements
acceptable to Lender (insuring that the Deed in Lieu Closing and Deed in Lieu
Documents have not merged with the Instrument, and that the Instrument remains a
valid lien on the Property); and

 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 
(iv)  
any other items reasonably required by Lender or Lender’s title insurance
company, including, but not limited to, any lien waivers, lien releases,
contractor’s affidavits or similar items required to cure any outstanding title
matters.



Lender shall be relying on the Deed in Lieu Schedule Deliveries, the Deed in
Lieu Agreement, the Deed in Lieu Documents and the Deed in Lieu Closing
Deliveries, and, accordingly, Borrower and Guarantor shall have liability for
the representations, warranties and covenants of Borrower and Guarantor as
therein set forth, subject to any limitations thereon as may be set forth
therein (and the survival period for representations and warranties thereunder,
other than the Covenant Against Grantor’s Acts in the Deed, shall be limited to
one (1) year).


“Deed in Lieu Documents” means the following documents to be delivered at the
Deed in Lieu Closing by Borrower and/or Guarantor to Lender or Lender’s designee
in connection with a transfer in lieu of foreclosure, all in form and substance
acceptable to Lender, and all duly executed and delivered by the applicable
parties thereto (and, at Lender or Lender’s designee’s option, the following
items (with the exception of the Deed in Lieu Guaranty Payment) that are to be
executed and delivered by Borrower and/or Guarantor shall be deposited into an
escrow with Lender’s attorney during the Review Period upon or after execution
and delivery of the Deed in Lieu Agreement):
 
(i)  
a Bargain and Sale Deed (with Covenant Against Grantor’s Acts) conveying good
and marketable title to the Property to Lender, together with an affidavit of
consideration and any other documents necessary to complete the conveyance and
confirm the amount of any transfer tax (including a RTF-1 form and Seller’s
Residency Certification/Exemption form, and Lender shall execute the RTF-1EE
Affidavit of Consideration);

 
(ii)  
a Bill of Sale conveying title to the personal property covered by the
Instrument;

 
(iii)  
an Assignment of Contracts conveying Borrower’s interest in all contracts
relating to the Property, which shall be specified in such assignment and each
of which shall be subject to the approval of Lender;

 
(iv)  
a Non-Foreign Affidavit of each party conveying real property;

 
(v)  
Notices to Tenants and Contract Parties with respect to such conveyance;

 
(vi)  
Title Affidavits and Gap Indemnities as required by the Title Insurance Company
in connection with the issuance, or endorsement, of the applicable Title
Insurance Policies;

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
(vii)  
Evidence of Authority of each Borrower and Guarantor;

 
(viii)  
Termination of all Management Agreements and other contracts not approved by
Lender;

 
(ix)  
Agreement Regarding Value with respect to the value of the Property;

 
(x)  
the Deed in Lieu Guaranty Payment, determined as of the Conveyance Date;

 
(xi)  
a full Release of Lender, and, upon completion of the Deed in Lieu Closing, a
Release of Guarantor in favor of Guarantor and a Covenant Not to Sue in favor of
Borrower (each subject to the surviving obligations of Borrower and Guarantor
under the Deed in Lieu Agreement and the Deed in Lieu Documents);

 
(xii)  
an agreement setting forth confirmation of the absolute nature of the
conveyance, together with a legal opinion with respect thereto and the
conveyance.

 
(xiii)  
payment of closing costs (any transfer tax, lien searches, title costs and
premiums and inspection costs, appraisal costs, costs of physical and
environmental inspections, and Lender’s reasonable attorneys fees); provided,
however, if and to the extent permitted by the title insurance company issuing
the owner’s policy of title insurance and available at a discount to two owner’s
policies of title insurance, Lender shall endeavor to have the owner’s policy of
insurance issued at as an “open commitment”, pursuant to which such commitment
commits (for a period of not less than two years) to insure both (A) the
transfer of title to the Property at the Deed in Lieu Closing, and (B) the
subsequent transfer to a third party buyer, with Borrower responsible for 50% of
such premium for such “open” commitment in such event;

 
(xiv)  
any other documents to be delivered at closing under the Deed in Lieu Agreement
or the Deed in Lieu Schedule; and

 
(xv)  
any other documents reasonably required by Lender or Lender’s title insurance
company.



“Deed in Lieu Guaranty Payment” means payment of the amounts due under the
Recourse Carveout Guaranties (as defined in the Loan Agreement) and this
Guaranty as of the Conveyance Date.


“Review Period” means the period of time from the date of the Tender and
concluding on the later of (a) if Lender commences a foreclosure action with
respect to the Property by the end of the Deed in Lieu Foreclosure Analysis
Period, the period of two hundred seventy (270) days after the end of the Deed
in Lieu Foreclosure Analysis Period, or (b) if Lender does not commence a
foreclosure action with respect to the Property by the end of the Deed in Lieu
Foreclosure Analysis Period, ninety (90) days after the date of the Tender;
provided that in either event the Review Period shall end as of the date of
acceptance of the Tender by Lender or Lender’s designee as evidenced by the
execution and delivery of the Deed in Lieu Agreement by Borrower, Guarantor and
Lenders, including tender by Borrower and Guarantors of the Deed in Lieu
Agreement Deliveries.
 
 
 
 
-12-

--------------------------------------------------------------------------------

 

 
“Tender” means the tender by Borrower and Guarantors of the Deed in Lieu
Schedule Deliveries (including all of the items described therein).


“Valid Foreclosure Cooperation” means (x) Borrower shall not voluntarily cause
or create any liens on the Property, (y) there shall be no contest, delay, or
other hindrance or opposition by Borrower, Guarantor or any affiliate thereof
(nor any collusion by Borrower, Guarantor or any affiliate thereof with any
third party in any contest, delay, or other hindrance or opposition) to any of
Lender’s remedial or enforcement actions in accordance with the Loan Documents,
including, but not limited to, foreclosure and placing a receiver to operate the
Property, and no failure, within two (2) business days, to consent to any
remedial or enforcement action in accordance with the Loan Documents proposed by
Lender in writing, nor any breach or violation by Borrower or Guarantor of any
orders or interim agreements entered into in such remedial or enforcement
actions, and (z) Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of their
Affiliates).


“Valid Tender” means either of (the first to occur of) (A) (i) a Tender, and
(ii) the passage of the Review Period, during which period there shall be no
breach of the Valid Foreclosure Cooperation condition, or (B) the execution and
delivery of the Deed in Lieu Agreement by Borrower, Guarantor and Lenders,
including tender by Borrower and Guarantors of the Deed in Lieu Agreement
Deliveries, provided that from and after such date an until Deed in Lieu Closing
there shall be no breach of the Valid Foreclosure Cooperation condition.


“Valid Tender Date” means the date on which a Tender becomes a Valid Tender.


(b)
Due Diligence Review.  Lender or Lender’s designee shall have the Review Period
to accept or reject a Deed in Lieu Closing, in order to enable Lender or
Lender’s designee to conduct all due diligence with respect to the Property and
the Deed in Lieu Closing that Lender or Lender’s designee may require,
including, but not limited to, review of title to the Property, analysis of the
leasing of the Property, physical inspection of the Property, evaluation of any
construction work in progress (and documentation of the status thereof,
including the remaining scope of work and outstanding payments thereunder),
obtaining an environmental assessment of the Property, obtaining such estoppels
from tenants or contract parties as Lender may require, review, inspect and
audit of the books and records of the Property, and an appraisal of the
Property, as determined by the MAI appraiser in accordance herewith.  Lender
shall order an appraisal to be completed within ninety (90) days of a Tender,
subject to updating as of the Conveyance Date if desired by Lender.  If Lender
or Lender’s designee reject a Deed in Lieu Closing on account of any items
disclosed in such review, then the Tender shall be deemed to be rejected and
Lender shall have no obligation to accept the transfer in lieu of foreclosure,
but a Valid Tender shall remain a Valid Tender despite such rejection, and in
such event the value of the Property as set forth in Lender’s MAI appraisal of
the Property shall be adjusted by the impact of such matters discovered in such
due diligence review, as determined by the MAI appraiser.



(c)
Tax and Assessment Obligations.  Borrower’s and Guarantor’s liability for the
payment of taxes and assessments under Section 8(b) of the Note (including the
pro-rata share of then current real estate taxes and assessments) shall cease as
to taxes and assessments that arise or accrue from and after the ninety (90)
days after the date of the Tender, but only if there shall be no breach of the
Valid Foreclosure Cooperation condition from and after the date of the Tender.

 
 
 
-13-

--------------------------------------------------------------------------------

 
 

 
(d)
Reduction of Applicable Principal Liability.  From and after the Valid Tender
Date, Lender agrees that if Lender collects amounts under the Cash Management
Agreement (as defined in the Loan Agreement) and applies such amounts to reduce
the principal balance of the Obligations, then, so long as there shall be no
breach of the Valid Foreclosure Cooperation condition, the Applicable Principal
Liability shall be reduced, on a dollar for dollar basis, by the amounts so
allocated to the reduction of the principal balance of the Obligations, such
amounts to be allocated on a pro rata basis between the Applicable Prentice Hall
Principal Liability and the Applicable New Cingular Wireless Principal
Liability, if applicable.



(e)
Recourse Guaranteed Amount.  Notwithstanding any provision contained or implied
herein to the contrary, Lender and Guarantor agree that the Recourse Guaranteed
Amount which may become due under this Guaranty shall be determined and fixed as
of the Conveyance Date (and projected, as necessary to as of the Conveyance
Date).  Such amount shall be paid to Lender as of the following, as applicable,
the date of Deed in Lieu Closing, or, if there is no Deed in Lieu Closing,
promptly after demand of Lender on or after the Valid Tender Date (if the Valid
Tender Date is established by a method other than the date of the Deed in Lieu
Closing), and Guarantor’s payment to Lender of such determined and fixed
Recourse Guaranteed Amount shall constitute Guarantor's performance in full of
its obligations under this Guaranty.



(f)
Default Interest.  From and after ninety (90) days after the date of the Tender,
but only if there shall be no breach of the Valid Foreclosure Cooperation
condition from and after the date of the Tender, Lender agrees that Lender shall
forebear from collection of Default Interest and shall instead require payment
of only base interest; provided, however, if at any time such conditions fail,
then all such Default Interest shall be reinstated and the forbearance shall
terminate.



(g)
Operating Expenses Required for Lease Compliance.  From and after ninety (90)
days after the date of an Event of Default (and provided Borrower has made a
Tender to Lender within such ninety (90) day period), but only if there shall be
no breach of the Valid Foreclosure Cooperation condition from and after the date
of the Tender, Lender agrees that provided that, and for so long as, Lender or a
receiver selected by Lender receives and controls all of the Property revenue
through the cash management system set forth in the Cash Management Agreement or
other collection mechanism approved by Lender in Lender’s sole discretion, then
Lender or such receiver shall apply such revenue towards the payment of such
operating expenses related to ongoing property operation to the extent
sufficient to meet the operating expense recommendations of the receiver
selected by Lender or, if a receiver has not been appointed, the operating
expense recommendations of the property manager engaged by Lender, and provided
that revenue from the Property is sufficient to fund such utilities and
operating expenses.  If Borrower and Guarantor believe that any utilities or
operating expenses should be paid in excess of those for which Lender has
provided funding as set forth above during such period, Borrower and Guarantor
may provide Lender with written notice requesting such funding of additional
expenses, which Lender shall consider and shall deliver to such receiver or
property manager, as applicable.

 
 
 
-14-

--------------------------------------------------------------------------------

 
 

 
5.           In the event that Lender accepts a deed-in-lieu of foreclosure, the
value of the Property and any other property received by Lender shall be
conclusively determined by an independent MAI appraiser, selected by Lender in
its sole discretion, having not less than five (5) years’ experience in
appraising commercial real estate in the area where the Land is located, unless
in connection with such acceptance of such deed-in-lieu of foreclosure Lender
agrees to an alternate valuation.  The fees and costs of said MAI appraiser
shall be paid by Borrower.


6.           Guarantor’s recourse liability under this Guaranty shall continue
with respect to any and all Obligations, but only up to the Recourse Guaranteed
Amount, until Lender has been paid the full amount of the Obligations from any
person or entity at the time of foreclosure or following an Event of Default;
provided, however, that Guarantor’s recourse liability under this Guaranty shall
be in addition to, and not in lieu of, any liability or obligations of Guarantor
under any other document or other instrument delivered by Guarantor in
connection with the Loan.  Guarantor agrees that no portion of any sums applied,
from time to time, in reduction of the Loan (other than sums paid by Guarantor
pursuant to the provisions of this Guaranty after demand therefore from Lender)
shall be deemed to have been applied in reduction of the Recourse Guaranteed
Amount until such time as that portion of the Loan which is not the Recourse
Guaranteed Amount has been paid in full, it being the intention hereof that the
Recourse Guaranteed Amount shall be the last portion of the Loan to be paid and
that this Guaranty shall remain in full force and effect and shall not be deemed
discharged until the date upon which all of the obligations and liabilities of
Guarantor under this Guaranty shall have been performed and discharged by
Guarantor in accordance with the provisions of this Guaranty.  Guarantor hereby
acknowledges and agrees that Lender shall have the option of pursuing either or
both of the following options:


 
(i)
In the event Lender elects to foreclose under any applicable Instrument or to
accept a deed in lieu of foreclosure thereunder, Guarantor hereby acknowledges
and agrees that Guarantor’s recourse liability as determined above shall be
calculated after deducting from the outstanding indebtedness (including, but not
limited to, all principal, accrued interest, Prepayment Premium, advances and
other charges) (A) in the event Lender elects to foreclose, the amount of money
bid by or received by Lender at a foreclosure sale, or (B) in the event Lender
elects to accept a deed in lieu of foreclosure, the value of the Property and
any other property received by Lender as consideration for acceptance of a deed
in lieu of foreclosure, as agreed upon by Lender and Guarantor in connection
therewith (or as determined by the independent MAI appraiser referred to in
Paragraph 5 above); and/or



 
(ii)
Guarantor hereby acknowledges and agrees that Lender shall have the right to
seek collection of the recourse portion of the Loan under this Guaranty (which
shall not exceed the Recourse Guaranteed Amount) from Guarantor without the
commencement of any foreclosure proceedings.



7.           Guarantor's recourse liability for the Recourse Guaranteed Amount
(which amount may be zero from time to time, and may be reduced to zero pursuant
to Paragraph 26 of this Guaranty) shall continue until Lender has been paid in
full.


8.           Guarantor expressly waives presentment for payment, demand, notice
of demand and of dishonor and nonpayment of the Obligations, notice of intention
to accelerate the maturity of the Obligations or any part thereof, notice of
disposition of collateral, notice of acceleration of the maturity of the
Obligations or any part thereof, protest and notice of protest, diligence in
collecting, and the bringing of suit against any other party.  Guarantor agrees
that Lender shall be under no obligation to: (i) notify Guarantor of its
acceptance of this Guaranty or of any advances made or credit extended on the
faith of this Guaranty; (ii) notify Guarantor of Borrower’ s failure to make
payments due under the Note as it matures or the failure of Borrower to pay any
of the Obligations as they mature or any default in performance of any
obligations required by the Note, the Instrument or any other Document;
(iii) use diligence in preserving the liability of any person with respect to
the Obligations, or with respect to the Note, the Instrument or any other
Document; (iv) use diligence in collecting payments or demanding performance
required by the terms of the Note, the Instrument or any other Document; or
(v) bring suit against, or take any other action against, any party to enforce
collection of the Note, the Instrument or any other Document.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 

 
9.           Guarantor waives all legal defenses (at law or in equity) given or
available to sureties or guarantors other than the actual payment in full of all
Obligations, and waives all legal defenses (at law or in equity) based upon the
validity, legality or enforceability of the Note, the Instrument or any other
Document (including, without limitation, any claim that the Note, the Instrument
or any other Document is or was in any way usurious), or otherwise with respect
to the following actions with respect to the Obligations, as to which Guarantor
consents that Lender may from time to time, before or after any default by the
Borrower, with or without further notice to or assent from Guarantor:


 
(a)
exchange with, release or surrender, either with or without consideration, to
the Borrower or to any Guarantor, pledgor or grantor any collateral, or waive,
release or subordinate any security interest, in whole or in part, now or
hereafter held as security for the Loan and/or any of the Obligations;



 
(b)
waive or delay the exercise of any of its rights or remedies against any person
or entity, including but not limited to the Borrower and/or any guarantor, which
waiver or delay shall not preclude the Lender from further exercise of any of
its rights, powers or privileges expressly provided for herein or otherwise
available, it being understood that all such rights and remedies are cumulative;



 
(c)
release, either fully or partially, any person or entity, including but not
limited to the Borrower, guarantor, endorser, surety or any judgment debtor;



 
(d)
proceed against the Guarantor for payment of the Recourse Guaranteed Amount,
without first proceeding against or joining the Borrower, any other guarantor,
surety, endorser of the Note, or any property securing payment of the Note, the
Instrument, or any other Loan Documents;



 
(e)
renew, extend or modify the terms of the Loan or any instrument or agreement
evidencing the Loan and/or any of the Obligations;



 
(f)
apply payments by the Borrower, the Guarantor, or any other person or entity to
the reduction of the Loan and/or Obligations in such manner and in such amounts
and at such time or times and in such order and priority as Lender shall
determine;



 
(g)
permit any sale, transfer or encumbrance of the Property or any part thereof;
and

 
 
 
 
-16-

--------------------------------------------------------------------------------

 

 
 
(h)
generally deal with the Borrower or any of the security or other person or party
as the Lender shall determine.



The Guarantor hereby ratifies and confirms any such exchange, release,
surrender, subordination, waiver, delay, proceeding, renewal, extension,
modification or application, or other dealing, all of which actions shall be
binding upon Guarantor who hereby waives all defenses, counterclaims or set-offs
which Guarantor might otherwise have as a result of such actions, and who hereby
agrees to remain bound under this Guaranty.  In accordance with the terms of
this Guaranty, Guarantor agrees and acknowledges that it shall be primarily
liable for payment of the Recourse Guaranteed Amount (subject only to the
limitations set forth above) in the event of default or foreclosure.


10.           Guarantor acknowledges and agrees that from time to time, at
Lender’s discretion, with or without valuable consideration, without
authorization from or notice to Guarantor, and without impairing, modifying,
releasing, limiting or otherwise affecting Guarantor ’s liability under this
Guaranty, Lender may: (i) alter, compromise, accelerate, renew, extend or change
the time or manner for the payment of any or all of the Obligations due under
the Note, the Instrument or any other Document; (ii) increase or reduce the rate
of interest with respect to the Note or Loan; (iii) take and surrender security,
exchange security by way of substitution, or in any way Lender deems necessary
take, accept, withdraw, subordinate, alter, amend, modify or eliminate security;
(iv) add or release or discharge endorsers, guarantors or other obligors;
(v) make changes of any kind whatsoever in the terms of the Note, the Instrument
or any other Document; (vi) make changes of any kind whatsoever in the manner
Lender does business with Borrower; (vii) settle or compromise with Borrower or
any other person(s) liable on the Note, the Instrument or any other Document on
such terms as Lender determines; (viii) apply all moneys received from Borrower
or others, or from any security held (whether or not held under a mortgage, deed
of trust, deed to secure debt or other instrument), in such manner upon the Note
or upon any other obligation arising under the Instrument or any other Document
(whether then due or not) as Lender determines to be in its best interest, and
without in any way being required to marshal securities or assets or to apply
all or any part of such moneys upon any particular part of the Note, the
Instrument or any other Document, except to the extent as may be expressly
provided therein.


11.           Guarantor agrees that Lender is not required to retain, hold,
protect, exercise due care with respect to, perfect security interests in, or
otherwise assure or safeguard any security for the Note or the Loan.  Guarantor
agrees and acknowledges that Lender’s failure to do any of the foregoing and
Lender’s failure to exercise any other right or remedy available to Lender shall
in no way affect or alter any of Guarantor’s obligations under this Guaranty or
any security furnished by Guarantor, or give Guarantor any recourse against
Lender.


12.           Guarantor agrees that its liability under this Guaranty shall not
be modified, changed, released, limited or impaired in any manner whatsoever on
account of any or all of the following: (i) the incapacity, death, disability,
dissolution or termination of Guarantor, Borrower, Lender or any other person or
entity; (ii) the failure by Lender to file or enforce a claim against the estate
(either in administration, bankruptcy or other proceeding) of Borrower or any
other person or entity; (iii) the inability of Lender, Guarantor or any other
person or entity to recover from Borrower or any other party due to the
expiration of any statute of limitations or due to any other cause whatsoever;
(iv) the claim or assertion (whether or not successful) by Borrower or any other
person or entity of any available defenses, set-off rights or counterclaims
(other than payment in full of the Obligations) during any judicial,
arbitration, or mediation proceeding; (v) the transfer(s) of any portion of the
Property encumbered by the Instrument or of any other secured collateral by
other instrument securing payment of the Obligations; (vi) any modifications,
extensions, amendments, consents, releases or waivers with respect to the Note,
the Instrument or any other Document, including, but not limited to, any other
instrument that may now or hereafter secure the payment of the Obligations or
this Guaranty; (vii) Lender’s failure to give any notice to Guarantor of any
default under the Note, the Instrument or any other Document, including, but not
limited to, any other instrument securing the payment of the Obligations or this
Guaranty; (viii) Guarantor is or becomes liable for any indebtedness owed by
Borrower to Lender other than that which is secured by this Guaranty; or
(ix) any impairment, modification, change, release or limitation of the
liability of, or stay of actions or lien enforcement proceedings against,
Borrower, its property, or its estate in bankruptcy resulting from the operation
of any present or future provision of 11 U.S.C. §101 et. seq. or any other
present or future federal or state insolvency, bankruptcy or similar law (all of
the foregoing hereinafter collectively called “Applicable Bankruptcy Law”) or
from the decision of any court.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 

 
13.           Guarantor agrees and acknowledges that Lender shall not be
required to (i) pursue any other remedies before invoking the benefits of the
guaranties contained in this Guaranty, or (ii) make demand upon or institute
suit or otherwise pursue or exhaust its remedies against Borrower or any surety
other than Guarantor or to proceed against any security now or hereafter
existing for the payment of any of the Obligations.  Guarantor also acknowledges
that Lender may maintain an action on this Guaranty without joining Borrower in
such action and without bringing a separate action against Borrower.


14.           If the Note, the Instrument or any other Document cannot be
enforced against Borrower for any reason whatsoever (including but not limited
to the legal defenses of ultra vires, lack of authority, illegality, force
majeure, act of God, usury or impossibility), such unenforceability shall not
affect Guarantor’s liability under this Guaranty.  Guarantor agrees that it
shall be liable to the extent provided in this Guaranty notwithstanding the fact
that Borrower may be held not to be liable for such Obligations or not liable to
the same extent as Guarantor’s liability.


15.           Guarantor agrees that in the event that Borrower does not or
otherwise is unable to pay the Obligations for any reason (including, without
limitation, liquidation, dissolution, receivership, conservatorship, insolvency,
bankruptcy, assignment for the benefit of creditors, sale of all or
substantially all assets, reorganization, arrangement, composition, or
readjustment of, or other similar proceedings affecting the status, composition,
identity, existence, assets or obligations of Borrower, or the disaffirmance or
termination of any of the Obligations in or as a result of any such proceeding),
Guarantor shall pay the Obligations to the extent provided by the terms of this
Guaranty and such occurrence shall in no way affect Guarantor’s obligations
under this Guaranty.


16.           Should the status, structure or composition of Borrower change,
Guarantor agrees that this Guaranty shall continue and shall also cover the
Recourse Guaranteed Amount of the Obligations of Borrower under the new status,
structure or composition of Borrower, or of Borrower’s successor.  This Guaranty
shall remain in full force and effect notwithstanding any transfer of the
Property encumbered by the Instrument.


17.           In the event any payment by Borrower to Lender is held to
constitute a preference under any Applicable Bankruptcy Law, or if for any other
reason Lender is required to refund or does refund such payment or pay such
amount to any other party, Guarantor acknowledges that such payment by Borrower
to Lender shall not constitute a release of Guarantor from any liability under
this Guaranty, but Guarantor agrees to pay such amount to Lender upon demand and
this Guaranty shall continue to be effective or shall be reinstated, as the case
may be, to the extent of any such payment or payments.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 

 
18.           Guarantor agrees that it shall not have (i) the right to the
benefit of, or to direct the application of, any security held by Lender
(including the Property covered, conveyed or encumbered by the Instrument and
any other instrument securing the payment of the Obligations), (ii) any right to
enforce any remedy which Lender now has or hereafter may have against Borrower,
or (iii) any right to participate in any security now or hereafter held by
Lender.


19.           Guarantor also agrees that it shall not have (i) any defense
arising out of the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor against Borrower or against
any security resulting from the exercise or election of any remedies by Lender
(including the exercise of the power of sale under the Instrument), or (ii) any
defense arising by reason of any disability or other defense of Borrower or by
reason of the cessation, from any cause (other than as a result of payment in
full of the Obligations), of Borrower’s liability under the Note, the Instrument
or any other Document.


20.           Guarantor agrees that any payment it makes of any amount pursuant
to this Guaranty shall not in any way entitle Guarantor to any right, title or
interest (whether by way of subrogation or otherwise) in and to the Note, the
Instrument or any other Document, or any proceeds attributable to the Note, the
Instrument or any other Document, unless and until the full amount of the
Obligations owing to Lender has been fully paid.  At such time as the full
amount of the Obligations owing to Lender has been fully paid, Guarantor shall
be subrogated as to any payments made by it to Lender’s rights against Borrower
and/or any endorsers, sureties or other guarantors.  For the purposes of the
preceding sentence only, the full amount of the Obligations shall not be deemed
to have been paid in full by foreclosure of the Instrument or by acceptance of a
deed-in-lieu of foreclosure, and Guarantor hereby waives and disclaims any
interest which it might have in the Property encumbered by the Instrument or
other collateral security for the Obligations, by subrogation or otherwise,
following such foreclosure or Lender’s acceptance of a deed-in-lieu of
foreclosure.


21.           Guarantor expressly subordinates its rights to payment of any
indebtedness owing from Borrower to Guarantor (including, but not limited to,
property management and construction management fees and leasing commissions,
subject, however, to any rights under those certain Conditional Assignments of
Management Agreement and Subordination of Management Agreement and Management
Fees), whether now existing or arising at any time in the future, to the right
of Lender to first receive or require payment of the Obligations in full (and
including interest accruing on the Note after any petition under Applicable
Bankruptcy Law, which post-petition interest Guarantor agrees shall remain a
claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in proceedings under such Applicable
Bankruptcy Law).  Guarantor further agrees, upon the occurrence of an Event of
Default (subject, however, to any rights under those certain Conditional
Assignments of Management Agreement and Subordination of Management Agreement
and Management Fees), not to accept any payment or satisfaction of any kind of
indebtedness of Borrower to Guarantor or any security for such indebtedness
without Lender’s prior written consent.  If Guarantor should receive any such
payment, satisfaction or security for any indebtedness owed by Borrower to
Guarantor, Guarantor agrees to deliver the same without delay to Lender in the
form received, endorsed or assigned for application on account of, or as
security for, the Recourse Liability; until such payment, satisfaction or
security is delivered, Guarantor agrees to hold the same in trust for Lender.
 
 
 
-19-

--------------------------------------------------------------------------------

 

 
22.           Under no circumstances shall the aggregate amount paid or agreed
to be paid under this Guaranty exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”) and the payment obligations of
Guarantor hereunder are hereby limited accordingly.  If under any circumstances,
whether by reason of advancement or acceleration of the unpaid principal balance
of the Note or otherwise, the aggregate amounts paid hereunder shall include
amounts which by law are deemed interest and which could exceed the Maximum
Rate, Guarantor stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Guarantor and Lender, and Lender shall promptly credit such excess
(only to the extent such interest payments are in excess of the Maximum Rate)
against the unpaid principal balance of the Note, and any portion of such excess
payments not capable of being so credited shall be refunded to Guarantor.  The
term “applicable law” as used in this paragraph shall mean the laws of the
Property State (as such term is defined in the Instrument) or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.


23.           Guarantor hereby represents, warrants and covenants to and with
Lender as follows: (i) the making of the Loan by Lender to Borrower is and will
be of direct interest, benefit and advantage to Guarantor; (ii) Guarantor is
solvent, is not bankrupt and has no outstanding liens, garnishments,
bankruptcies or court actions which could render Guarantor insolvent or
bankrupt; (iii) there has not been filed by or against Guarantor a petition in
bankruptcy or a petition or answer seeking an assignment for the benefit of
creditors, the appointment of a receiver, trustee, custodian or liquidator with
respect to Guarantor or any substantial portion of Guarantor’s property,
reorganization, arrangement, rearrangement, composition, extension, liquidation
or dissolution or similar relief under Applicable Bankruptcy Law; (iv) all
reports, financial statements and other financial and other data which have been
or may hereafter be furnished by Guarantor to Lender in connection with this
Guaranty are or shall be true and correct in all material respects and do not
and will not omit to state any fact or circumstance necessary to make the
statements contained therein not misleading and do or shall fairly represent the
financial condition of Guarantor as of the dates and the results of Guarantor’s
operations for the periods for which the same are furnished, and no material
adverse change has occurred since the dates of such reports, statements and
other data in the financial condition of Guarantor; (v) the execution, delivery
and performance of this Guaranty do not contravene, result in the breach of or
constitute a default under any mortgage, deed of trust, lease, promissory note,
loan agreement or other contract or agreement to which Guarantor is a party or
by which Guarantor or any of its properties may be bound or affected and do not
violate or contravene any law, order, decree, rule or regulation to which
Guarantor is subject; (vi) there are no judicial or administrative actions,
suits or proceedings pending or, to the best of Guarantor’s knowledge,
threatened against or affecting Guarantor which would have a material adverse
effect on either the Property or Borrower’s ability to perform its obligations
or involving the validity, enforceability or priority of this Guaranty; and
(vii) this Guaranty constitutes the legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms.


24.           Guarantor will furnish to Lender the financial statements and
other information as to Guarantor as are described in Section 3.15 of the
Instrument, on or before the deadlines set forth therein.  Guarantor will
provide to Lender such other financial information and statements concerning
Guarantor's financial status as Lender may request from time to time, all of
which shall be in form and substance acceptable to Lender.  Guarantor shall be
in default hereunder if there is any falsity in any material respect or any
material omission in any representation or statement made by Guarantor to Lender
or in any information furnished Lender, by or on behalf of Borrower or
Guarantor, in connection with the Loan and/or any of the Obligations, as
determined by Lender in its sole and absolute discretion.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 

 
25.           Guarantor further agrees to the following:


(a)           Where two or more persons or entities have executed this Guaranty,
unless the context clearly indicates otherwise, all references herein to
“Guarantor” shall mean the guarantors hereunder or either or any of them.  All
of the obligations and liability of said guarantors hereunder shall be joint and
several.  Suit may be brought against said guarantors, jointly and severally, or
against any one or more of them, or less than all of them, without impairing the
rights of Lender against the other or others of said guarantors.  Lender may
compound with any one or more of said guarantors for such sums or sum as it may
see fit and/or release such of said guarantors from all further liability to
Lender for such indebtedness without impairing the right of Lender to demand and
collect the balance of such indebtedness from the other or others of said
guarantors not so compounded with or released.  However, said guarantors agree
that such compounding and release shall in no way impair the their rights as
among themselves.


(b)           Except as otherwise provided herein, the rights of Lender are
cumulative and shall not be exhausted by its exercise of any of its rights under
this Guaranty or otherwise against Guarantor or by any number of successive
actions, until and unless all Obligations have been paid and each of the
obligations of Guarantor under this Guaranty have been performed.


(c)           Intentionally Omitted.


(d)           Any notice or communication required or permitted under this
Guaranty shall be given in writing, sent by (i) personal delivery, or
(ii) expedited delivery service with proof of delivery, or (iii) United States
mail, postage prepaid, registered or certified mail, sent to the intended
addressee at the address shown below, or to such other address or to the
attention of such other person(s) as hereafter shall be designated in writing by
the applicable party sent in accordance herewith.  Any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery or, in the case of delivery service or mail, as of the date
of first attempted delivery on a business day at the applicable address and in
the manner provided herein.


(e)           This Guaranty shall be deemed to have been made under and shall be
governed in all respects by the laws of the Property State.


(f)           This Guaranty may be executed in any number of counterparts with
the same effect as if all parties hereto had signed the same document.  All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.


(g)           This Guaranty may only be modified, waived, altered or amended by
a written instrument or instruments executed by the party against which
enforcement of said action is asserted.  Any alleged modification, waiver,
alteration or amendment which is not so documented shall not be effective as to
any party.


(h)           The books and records of Lender showing the accounts between
Lender and Borrower shall be admissible in any action or proceeding arising from
this Guaranty as prima facie evidence for any claim whatsoever, absent manifest
error.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 

 
(i)           Guarantor waives and renounces any and all homestead or exemption
rights Guarantor may have under the United States Constitution, the laws of the
Property State, or the laws of any state as against Guarantor, and Guarantor
transfers, conveys and assigns to Lender a sufficient amount of such homestead
or exemption as may be allowed, including such homestead or exemption as may be
set apart in bankruptcy, to pay and perform the obligations of Guarantor arising
under this Guaranty.  Guarantor hereby directs any trustee in bankruptcy having
possession of such homestead or exemption to deliver to Lender a sufficient
amount of property or money set apart as exempt to pay and perform such
Guarantor obligations.


(j)           The terms, provisions, covenants and conditions of this Guaranty
shall be binding upon Guarantor, its heirs, devisees, representatives,
successors and assigns, and shall inure to the benefit of Lender and Lender’s
transferees, credit participants, successors, assigns and/or endorsees.


(k)           Within this Guaranty, the words of any gender shall be held and
construed to include any other gender, and the words in the singular number
shall be held and construed to include the plural and the words in the plural
number shall be held and construed to include the singular, unless the context
otherwise requires.


(l)           A determination that any provision of this Guaranty is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Guaranty to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.  Accordingly, the provisions of this
Guaranty are declared to be severable.


26.           Release or Reduction of Liability on Replacement Leases.  If one
or both of Prentice Hall or New Cingular Wireless do not renew their leases,
then Lender will consent to reductions in the Applicable Principal Liability in
the amounts as set forth below:


 
(a)
If Borrower enters into a Prentice Hall Replacement Lease and satisfies the
Prentice Hall Replacement Lease Requirements with respect thereto, then if such
Prentice Hall Replacement Lease is for a minimum rental rate equal to or in
excess of the Prentice Hall Full Release Rental, then, upon written request of
Borrower or Guarantor, Lender shall consent to a reduction of the Applicable
Prentice Hall Principal Liability equal to $88.50 per square foot for the
Prentice Hall Space so leased by such Prentice Hall Replacement Lease;
alternatively, if such Prentice Hall Replacement Lease is for a minimum rental
rate within the parameters of the Prentice Hall Half Release Rental, and
Borrower satisfies the Prentice Hall Replacement Lease Requirements with respect
thereto, then, upon written request of Borrower or Guarantor, Lender shall
consent to a reduction of the Applicable Prentice Hall Principal Liability equal
to $44.25 per square foot for the Prentice Hall Space so leased by such Prentice
Hall Replacement Lease;



 
(b)
If Borrower enters into a New Cingular Wireless Replacement Lease and satisfies
the New Cingular Wireless Replacement Lease Requirements with respect thereto,
then if such New Cingular Wireless Replacement Lease is for a minimum rental
rate equal to or in excess of the New Cingular Wireless Full Release Rental,
then, upon written request of Borrower or Guarantor, Lender shall consent to a
reduction of the Applicable New Cingular Wireless Principal Liability equal to
$57.50 per square foot for the New Cingular Wireless Space so leased by such New
Cingular Wireless Replacement Lease; alternatively, if such New Cingular
Wireless Replacement Lease is for a minimum rental rate within the parameters of
the New Cingular Wireless Half Release Rental, and Borrower satisfies the New
Cingular Wireless Replacement Lease Requirements with respect thereto, then,
upon written request of Borrower or Guarantor, Lender shall consent to a
reduction of the Applicable New Cingular Wireless Principal Liability equal to
$28.75 per square foot for the New Cingular Wireless Space so leased by such New
Cingular Wireless Replacement Lease;

 
 
 
-22-

--------------------------------------------------------------------------------

 
 

 
27.           Notwithstanding the foregoing, if Borrower provides and maintains
the letter of credit or cash deposit in accordance with the provisions set forth
in Section 3.3 of the Loan Agreement, Lender shall resort to collection solely
under such letter of credit or cash deposit so long as Lender recovers under
such letter of credit or cash deposit within two (2) business days after
Lender's delivery of the draw request under the Letter of Credit or withdrawal
request with respect to the cash deposit; in addition, if Lender resorts to
collection also under this Guaranty and thereafter receives a draw under such
letter of credit or withdrawal with respect to the cash deposit, such draw under
such letter of credit or withdrawal with respect to the cash deposit shall
reduce, pro tanto, the liability of Borrower and Guarantor under this Guaranty.


28.           Borrower and Guarantor acknowledge and agree that this Guaranty
and the recourse liability for the Recourse Guaranteed Amount, and each of the
terms set forth above, have been reviewed and approved as acceptable to Borrower
and Guarantor with respect to the risk that either Prentice Hall fails to
exercise the Prentice Hall Renewal or New Cingular Wireless fails to exercise
the New Cingular Wireless Renewal, and that the terms of this Guaranty are not,
and are not to be construed in any manner as, any penalty or punishment, but as
fair and reasonable terms to address the risk of such occurrences (which risks
are difficult to ascertain), and as the valid and binding contractual agreement
of Borrower and Guarantor with Lender regarding the recourse liability of
Borrower and Guarantor in the event of such occurrence, in consideration of
which the extension of the Loan on the terms set forth herein is based.


THIS GUARANTY is executed as of the date and year first above written.



 
GUARANTOR:
 
MACK-CALI REALTY, L.P., a Delaware limited partnership
 
By:MACK-CALI REALTY CORPORATION, a Maryland corporation, General Partner
 
By: /s/ Barry Lefkowitz
Name:  Barry Lefkowitz
Title:  Executive Vice President and Chief Financial Officer
 

 
 
 
-23-

--------------------------------------------------------------------------------

 
 

 
The address of Guarantor is:
 


 
Mack-Cali Realty, L.P.

 
c/o Mack-Cali Realty Corporation

 
343 Thornall Street

 
Edison, New Jersey  08837

 
Attn: Mitchell E. Hersh, President and Chief Executive Officer


With a copy to:


 
General Counsel

 
Mack-Cali Realty Corporation

 
343 Thornall St.

 
Edison, New Jersey 08837

 
Attention:  Roger W. Thomas



The address of Lender is:


 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND VPCM, LLC

 
c/o Prudential Asset Resources

 
2100 Ross Avenue, Suite 2500

 
Dallas, Texas   75201

 
Attention:  Asset Management Department;  Reference Loan No. [Loan Number:
______]



With a copy to:

 
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
c/o Prudential Asset Resources

 
2100 Ross Avenue, Suite 2500

 
Dallas, Texas   75201

 
Attention:  Legal Department;  Reference Loan No. [Loan Number: ______]

 
 

 
 
 
-24-

--------------------------------------------------------------------------------

 
